IN THE SUPREME COURT OF
               CALIFORNIA

               JEFFREY WALKER,
                     Petitioner,
                         v.
 THE SUPERIOR COURT OF THE CITY AND COUNTY OF
                SAN FRANCISCO,
                    Respondent;
                  THE PEOPLE,
               Real Party in Interest.

                           S263588

            First Appellate District, Division Four
                           A159563

        San Francisco City and County Superior Court
                      2219428, 195198



                       August 30, 2021

Justice Cuéllar authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Liu,
Kruger, Groban, and Jenkins concurred.


Chief Justice Cantil-Sakauye filed a concurring opinion.
               WALKER v. SUPERIOR COURT
                            S263588


               Opinion of the Court by Cuéllar, J.


      The Sexually Violent Predator Act (Welf. & Inst. Code,
§ 6600 et seq. (SVPA or the Act))1 allows the state to petition
superior courts for the involuntary civil commitment of certain
convicted sex offenders whose diagnosed mental disorders make
them a significant danger to others and likely to reoffend after
release from prison. The purpose of the SVPA is to protect the
public from a select group of criminal offenders (sexually violent
predators, or SVPs), and to provide these offenders with the
necessary treatment for their mental disorders. (Hubbart v.
Superior Ct. (1999) 19 Cal.4th 1138, 1143–1144 (Hubbart).)
Consistent with this goal, the Act relies on a number of
procedural safeguards to ensure that only those offenders
predisposed to criminal sexual violence can be committed, and
only for as long as they need treatment. Section 6602,
subdivision (a) of the Act provides one such safeguard: It
requires the superior court to hold a “probable cause hearing” as
an initial step in the judicial process for commitment. (§ 6602,
subd. (a).) If the court determines that probable cause supports
the state’s petition, it must then hold an offender over for trial.
(Ibid.) Otherwise, the court must dismiss the petition. (Ibid.)
      What concerns us in this case is what kind of evidence the
trial court may consider in making its initial SVPA probable

1
     Further unspecified statutory references are to the
Welfare and Institutions Code.


                                1
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


cause determination. Specifically, we must resolve whether
superior courts can admit certain hearsay evidence in
psychological evaluation reports in finding probable cause to
commit individuals under the SVPA. Petitioner Jeffrey Walker
challenges the Court of Appeal’s denial of his writ petition,
arguing that the trial court admitted inadmissible hearsay in
two evaluations in finding probable cause: factual details
underlying two rape offenses that he had been charged with, but
not convicted of, and resulted in convictions that did not qualify
as predicate offenses for commitment under the SVPA. He
contends that the trial court’s decision to admit this hearsay
concerning nonpredicate offenses represented prejudicial error.
      We agree. Contrary to the Court of Appeal’s reasoning,
section 6602, subdivision (a) does not create an exception that
allows hearsay regarding nonpredicate offenses to be introduced
via evaluation reports. What we hold is that nothing in the
statutory language, its legislative history, its place in the
broader SVPA statutory scheme, or comparisons to other
statutory provisions indicates the existence of a hearsay
exception for such hearsay in expert evaluations. Nor does
anything in the SVPA or our case law indicate that the
Legislature — in creating the hearing as a safeguard for SVP
candidates to test the sufficiency of the evidence supporting the
state’s petition and prevent meritless ones from proceeding to
trial — must have created an exception for hearsay on
nonpredicate offenses to be introduced via evaluations. Under
these circumstances, we decline to find that the Legislature
explicitly or implicitly created a hearsay exception in section
6602, subdivision (a), for this evidence.
       Because the inadmissible hearsay was foundational to the
trial court’s probable cause determination, we must reverse and

                                  2
                  WALKER v. SUPERIOR COURT
                 Opinion of the Court by Cuéllar, J.


remand to the Court of Appeal, with instructions for it to
remand the matter to the trial court so it can conduct a new
probable cause hearing consistent with this opinion.
                                 I.
      In June 2015, the District Attorney of the City and County
of San Francisco filed a petition to commit Walker as an SVP.2
At the time, Walker was nearing the end of a state prison term
for a pandering conviction. (Pen. Code, § 266i.)
      Two mental health evaluations supported the petition.
Thomas MacSpeiden and Roger Karlsson, psychologists
appointed by the Director of the State Department of State
Hospitals (DSH), evaluated Walker shortly before the district
attorney filed the petition. MacSpeiden and Karlsson were
appointed pursuant to section 6601, subdivision (e), after the
first two appointed psychologists disagreed whether Walker
satisfied the statutory criteria to be an SVP. Both concluded
that Walker satisfied the statutory criteria. MacSpeiden
diagnosed Walker with “Borderline Personality Disorder” and
“Other Specified Paraphilia, Sexual Activity with Non-
consenting Persons”; Karlsson diagnosed him with “Antisocial
Personality Disorder, augmented by a severe level of
psychopathy.”
      In their evaluation reports, the psychologists discussed
Walker’s 1990 conviction for rape, a predicate “ ‘[s]exually
violent offense’ ” under the SVPA. (Welf. & Inst. Code, § 6600,


2
     We grant Walker’s request that we take judicial notice of
the SVPA petition, the docket and the People’s writ petition in
People v. Superior Court (Couthren) (2019) 41 Cal.App.5th 1001
(Couthren), and Department of Corrections and Rehabilitation
forms. (Evid. Code, § 452, subds. (d), (h).)


                                 3
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


subd. (b).) They also discussed the alleged facts regarding two
charged sex crimes that did not result in convictions qualifying
as sexually violent offenses. First, Walker was charged in 1989
with raping a 16-year-old victim. The trial court dismissed the
rape charge prior to trial, but it convicted Walker of unwanted
sexual intercourse with a minor. (Pen. Code, § 261.5.) Second,
Walker was charged with rape in 2005. A jury acquitted Walker
of this charge (apparently, during the trial, it was determined
the victim had lied), but it convicted him of pandering.
      MacSpeiden and Karlsson obtained the details underlying
the 1990 rape conviction from a September 1991 report from
Walker’s probation officer.       The evaluations related the
following details regarding the offense: Walker unsuccessfully
approached the victim at a nightclub. He eventually pulled her
onto the dance floor and danced with her, though she attempted
to push him away when he tried to pull her closer. He then
pulled her to the club’s parking lot. She believed she could get
in her car to drive away. When they arrived at her car, she
pushed him away as he tried to pull her closer. She reluctantly
agreed to give him a ride to his house. When they arrived at the
location that he had directed them to, Walker reached across her
and turned off the ignition. She rejected his attempts to kiss her
and attempted to fight him off, but he raped her.
      The psychologists obtained the details underlying the
1989 rape allegation from the 1991 probation report, and they
obtained the details underlying the 2005 rape allegation from a
police inspector’s affidavit in support of an arrest warrant. In
his evaluation, MacSpeiden quoted the documents’ description
of events, which in turn summarized and quoted the victims’
account of Walker’s conduct and statements leading up to,
during, and after the alleged rapes. Karlsson also quoted the

                                  4
                  WALKER v. SUPERIOR COURT
                 Opinion of the Court by Cuéllar, J.


police affidavit, and he summarized the probation report’s
description of events.
      In particular, the evaluations conveyed the following
about the 1989 rape allegation: Walker met the victim at a car
show, and he told her he was a photographer for a company
hiring models. They met up five nights later, and Walker drove
her to a park and took photographs of her. He then asked her
to change into a swimsuit she had brought along. When she
went into the bathroom to change clothes, Walker followed her,
refused to leave, pushed her against the wall face first, groped
her, and called her a “ ‘bitch.’ ” While repeatedly pushing her
face into the wall, he forcibly had sex with her; he then forced
her onto the floor facedown and continued to rape her.
Afterward, Walker drove the victim to her car, and he grabbed
her and forcibly kissed her before she left.
     Regarding the 2005 rape allegation, the evaluations
indicated that Walker introduced himself to the 2005 alleged
rape victim as the employee of a local radio station that was
looking for help promoting the station at clubs. She readily
conveyed her interest. They met a few days later, after he
contacted her and informed her that he had some promotions at
a few San Francisco clubs. He drove her up to San Francisco,
and during the drive he instructed her on the procedures for
working in a strip club and the prices to charge for certain sex
acts. The victim had never worked at a strip club or as a
prostitute. Once they arrived in San Francisco, Walker parked
the car and told her he needed to show her “ ‘the game.’ ” He
went around to the passenger door, entered the car, and placed
his hands between her legs. The victim told him to stop and
kept her legs closed, but Walker refused. He attempted to take
her underwear off, and he digitally penetrated her. She

                                 5
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


continued to tell Walker to stop and was very upset, but Walker
persisted and eventually forcibly had sex with her. He then took
her to various strip clubs in an attempt to employ her. The
victim went along out of fear. She turned over the money she
made at the clubs to Walker. When they returned to his car, he
forced her to orally copulate him. He then drove her home.
      In February and March 2016, the trial court held a
probable cause hearing spanning five sessions. At the hearing,
the prosecution moved to admit the psychologists’ reports into
evidence. Walker objected, arguing that the reports contained
inadmissible hearsay regarding the 1989 and 2005 rape
allegations, and that their admission would violate due process
because of the unreliability of the hearsay evidence. He moved
to exclude the reports entirely, or in the alternative to strike the
portions of the reports containing inadmissible hearsay. The
trial court overruled Walker’s objections and admitted the
reports into evidence.
      During the probable cause hearing, Walker’s attorney
cross-examined the psychologists about their evaluations,
including their reliance on the 1989 and 2005 rape allegations.
      MacSpeiden testified that the two rape allegations
constituted key rationales for his evaluation, even though he
knew neither resulted in a rape conviction. According to
MacSpeiden, the two allegations and Walker’s 1990 rape
conviction all had “essentially the same” “modus operandi.”
Because of this modus operandi, and because the rape
allegations resulted in charges, he determined it was important
to describe them in his report, and he believed in reaching his
evaluation and continued to believe during his testimony that
the allegations were true and the documents relaying them were


                                  6
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


reliable and appropriate evidence for him to rely on. He did
contend that he would have still arrived at the same evaluation
even without the rape allegations, because Walker had 11 sex
offense charges between 1988 and 2007 — a pattern of illegal
sexual conduct. But he admitted that charges do not carry the
same weight as convictions for purposes of his evaluation, and
that he had none of the factual details underlying the charges
besides the rape allegations.
      Karlsson also testified that his evaluation was informed
by the 1989 and 2005 rape allegations. He explained that he
relied on the probation report and police affidavit relaying these
allegations because the documents were from sworn officers,
and he therefore had no reason to believe the records had untrue
information. But he indicated that he had not considered
whether the 1989 allegation involved force, stating, “I would
need to read my report and recalibrate my opinion of that.” And
he stated that had he not been able to factor either the 1989 or
2005 rape allegation into his evaluation, his overall opinion
could have been different.
       After cross-examining the psychologists, the defense
called four witnesses at the probable cause hearing: (1) the 2005
victim’s ex-boyfriend, who testified that the victim admitted she
had falsely accused Walker of rape; (2) Bruce Yanofsky, one of
the initial psychologists to evaluate Walker, who testified that
Walker did not qualify as an SVP; (3) the police officer
investigating the 2005 rape allegation, who very briefly testified
about producing the affidavit at issue; and (4) Walker, who
testified that, as he had explained in his evaluation interviews,
the 1989 and 2005 rape allegations were untrue.




                                  7
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


     Following the hearing, the trial court determined that
probable cause existed to commit Walker as an SVP.
       Walker then repeatedly but unsuccessfully sought to
dismiss the petition. He first moved to dismiss the petition in
September 2016, arguing that the psychological evaluations
contained inadmissible hearsay in violation of our recent
decision in People v. Sanchez (2016) 63 Cal.4th 665 (Sanchez).
The trial court denied the motion. In March 2017, Walker
unsuccessfully moved to have the trial court reconsider the
denial of his motion to dismiss. Walker filed another motion to
dismiss in October 2019, this time citing Bennett v. Superior
Court (2019) 39 Cal.App.5th 862 (Bennett), a decision holding
that facts regarding two dismissed rape allegations against the
defendant, relayed by psychologists in their SVPA evaluation
reports and probable cause testimony, were inadmissible
hearsay under Sanchez. The trial court denied Walker’s motion.
Walker filed a petition for writ of mandate with the Court of
Appeal, but it summarily denied the petition. In January 2020,
Walker filed yet another motion to dismiss, citing Bennett as
well as Couthren, supra, 41 Cal.App.5th 1001, a decision that
also applied Sanchez at an SVPA probable cause hearing to bar
the admission of hearsay in psychological evaluations. But the
trial court again denied Walker’s motion to dismiss.
       Walker challenged the denial of his last motion to dismiss
by filing another petition for writ of mandate in the Court of
Appeal. After issuing an order to show cause, the court denied
Walker’s writ petition. (Walker v. Superior Court (2020) 51
Cal.App.5th 682, 686 (Walker).) In reaching this holding, it
disagreed with Bennett and Couthren: It created a split of
authority over whether the SVPA permits the trial court at an
SVPA probable cause hearing to admit hearsay regarding

                                  8
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


nonpredicate offenses contained in expert evaluations. (Walker,
at pp. 694, 701–702.) We granted review to resolve the split.
                                 II.
      To determine whether trial courts conducting SVPA
probable cause hearings may admit hearsay concerning
nonpredicate offenses in evaluation reports, we must apply the
SVPA’s general requirements, including those governing
probable cause hearings; and the SVPA’s hearsay rules, as
established by the statute and decisional law. We examine these
threads individually before proceeding to weave them together.
                                  A.
      The SVPA provides for the involuntary civil commitment
of certain sex offenders before the end of their prison or parole
revocation terms. (§ 6601.) “In describing the underlying
purpose” of the SVPA, “the Legislature expressed concern over
a select group of criminal offenders who are extremely
dangerous as the result of mental impairment, and who are
likely to continue committing acts of sexual violence even after
they have been punished for such crimes.” (Hubbart, supra, 19
Cal.4th at pp. 1143–1144.) “[T]o the extent such persons are
currently incarcerated and readily identifiable,” the Legislature
has indicated that “commitment under the SVPA is warranted
immediately upon their release from prison.” (Hubbart, at p.
1144.) The Act provides these individuals with “treatment for
mental disorders from which they currently suffer and reduces
the threat of harm otherwise posed to the public.” (Hubbart, at
p. 1144.) SVPs are committed “for an indeterminate term to the
custody of [DSH] for appropriate treatment and confinement in
a secure facility.” (§ 6604.)




                                  9
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


      In order to commit someone under the Act, the state must
establish four conditions: (1) the person has previously been
convicted of at least one qualifying “sexually violent offense”
listed in section 6600, subdivision (b) (§ 6600, subd. (a)(1)); (2)
the person has “a diagnosed mental disorder that makes the
person a danger to the health and safety of others” (ibid.); (3)
the mental disorder makes it likely the person will engage in
future acts of sexually violent criminal behavior if released from
custody (ibid.); and (4) those acts will be predatory in nature
(Cooley v. Superior Court (2003) 29 Cal.4th 228, 243 (Cooley)).
Civil commitment can commence only if, after a trial, the trier
of fact finds beyond a reasonable doubt that each of these four
requirements is met. (Ibid., citing §§ 6600, 6601, 6603, 6604.)
      The trial represents the final step in the “complex
administrative and judicial process” required to civilly commit
an individual as an SVP. (Cooley, supra, 29 Cal.4th at p. 244.)
The process leading up to a trial begins when the Department of
Corrections and Rehabilitation screens inmates at least six
months before their release date (§ 6601, subd. (a)), and refers
any potential SVP to DSH for a “full evaluation” (id., subd. (b)).
DSH then designates two practicing psychologists or
psychiatrists to evaluate the inmate in accordance with a
“standardized    assessment       protocol,”  which      requires
“assessment of diagnosable mental disorders, as well as various
factors known to be associated with the risk of reoffense among
sex offenders.” (Id., subd. (c).) If the two mental health
professionals agree that the inmate qualifies as an SVP (or if
only one reaches this conclusion and two subsequently
appointed professionals concur), the DSH Director forwards a
request for a commitment petition, along with copies of the
evaluation reports and other supporting documents, to the


                                  10
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


county in which the inmate was last convicted. (Id., subds. (d)–
(f), (h).) If the county’s designated counsel agrees, the petition
for commitment is filed in superior court. (Id., subd. (i).)
      The superior court must review the petition once it’s
received to determine whether probable cause exists to commit
the individual as an SVP. As an interim step, the SVPA allows
a potential SVP to request a review of the petition under section
6601.5. If the superior court determines from the face of the
petition that probable cause exists, it shall order a probable
cause hearing under section 6602. (§ 6601.5.) Regardless of
whether alleged SVPs request a paper review of the petition
under section 6601.5, they are entitled to a probable cause
hearing under section 6602.
      They are entitled to specific procedures at the hearing, too.
The trial court “shall review the petition and shall determine
whether there is probable cause to believe that the individual
named in the petition is likely to engage in sexually violent
predatory criminal behavior upon his or her release.” (§ 6602,
subd. (a).) The alleged SVP is entitled to assistance of counsel
at the hearing. (Ibid.) If the court determines that there is not
probable cause, it must dismiss the petition; but if it determines
that probable cause does exist, the court must order a trial to be
conducted. (Ibid.)
      Section 6602, subdivision (a) provides instructions — but
only spare ones — for conducting the probable cause hearing. It
does not delineate the “specific procedural requirements”
governing the presentation and admission of evidence at the
probable cause hearing. (Cooley, supra, 29 Cal.4th at p. 245, fn.
8.) Following In re Parker (1998) 60 Cal.App.4th 1453 (Parker),
lower courts have generally construed the subdivision as


                                  11
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


requiring “something more than a facial review of the petition”
(Parker, at p. 1464): that is, that it allows for the admission of
both oral and written evidence (id. at p. 1469; see People v.
Hayes (2006) 137 Cal.App.4th 34, 43 (Hayes)). In a few cases,
we have briefly noted the procedural requirements that Parker
developed, without resolving whether section 6602, subdivision
(a) mandates them. (See, e.g., Cooley, at p. 248, fn. 8; People v.
Cheek (2001) 25 Cal.4th 894, 899–900 (Cheek).)
      The parties must comply with the rules of evidence. (Evid.
Code, § 300 [“Except as otherwise provided by statute,” the Evid.
Code applies in all actions other than those before a grand jury];
In re Kirk (1999) 74 Cal.App.4th 1066, 1071–1073 (Kirk).) That
the hearsay rule applies at SVPA probable cause proceedings is
the crux of the issue we resolve in this case.
       A core premise of evidence law is that not all statements
are created equal. The hearsay label applies to an out-of-court
statement offered to prove that its assertion is true. (Evid. Code,
§ 1200, subd. (a).) A familiar feature of the law of evidence, in
California and beyond its borders, is that hearsay is generally
inadmissible unless it falls under a specific exception that
justifies its admission. (Id., subd. (b).) Documents like reports
and records are generally hearsay if they are offered for their
truth, and indeed, may contain further instances of hearsay,
each of which is inadmissible unless also covered by an
exception. (Sanchez, supra, 63 Cal.4th at pp. 674–675; see also
Evid. Code, § 1201.)
     No one disputes that the evaluation reports at issue here
are hearsay and contain hearsay. As with many SVPA
evaluation reports, and as the People concede, the MacSpeiden
and Karlsson reports were offered for their truth. The People


                                  12
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


sought their admission as competent evidence of the experts’
opinions and the facts on which they relied. (See Couthren,
supra, 41 Cal.App.5th at p. 1010.) The experts expressly drew
upon secondary sources — most relevantly, a probation report
and police affidavit — for their contents, including the truth of
out-of-court statements like victim statements. (See id. at pp.
1010–1011.) Each level of out-of-court statement, from the
evaluation reports to the probation and police reports to the
victim statements, ordinarily must fall under a hearsay
exception to be admitted into evidence. (Id. at p. 1011.)
       Trial courts have conducted many probable cause hearings
since Parker was decided. They’ve generally understood
Welfare and Institutions Code section 6602, subdivision (a) as
permitting the state to introduce into evidence the evaluation
reports, despite their hearsay nature. (See, e.g., Parker, supra,
60 Cal.App.4th at pp. 1469–1470; Hayes, supra, 137 Cal.App.4th
at p. 43.) Under the Parker procedure, which the trial court here
followed, the state may present the reports as evidence — in
support of or in lieu of the experts’ testimony on direct
examination — subject to the alleged SVP’s right to cross-
examine the experts. (Parker, at pp. 1469–1470; see also Kirk,
supra, 74 Cal.App.4th at pp. 1071–1073 [the evaluations must
be properly certified under Evid. Code, §§ 1530–1531].) The
working assumption appears to be that the subdivision’s
command to “review the petition” (Welf. & Inst. Code, § 6602,
subd. (a)) also allows for the review of “the facts on which the
petition was filed, i.e., the underlying . . . experts’ evaluations”
(Parker, at p. 1468). This assumption does not strike us as an
unreasonable inference to draw from the subdivision’s language.
The subdivision directs courts to review the petition and
determine “whether there is probable cause.” (Welf. & Inst.


                                  13
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


Code, § 6602, subd. (a).) The separate command to determine
probable cause contrasts with the language of Welfare and
Institutions Code section 6601.5, which simply directs courts to
engage in a prehearing, facial review of the petition for its
adequacy. This contrast suggests that Welfare and Institutions
Code section 6602, subdivision (a) does not limit the probable
cause inquiry to consideration of the four corners of the petition,
and instead also contemplates review of other evidence such as
the evaluations that necessarily support the petition.
      Parker’s hearsay rule permits the admission of the
evaluations. Although the rule plausibly effectuates section
6602’s sparse language, we need not definitively resolve its legal
validity. (Cf. Cooley, supra, 29 Cal.4th at p. 248, fn. 8 [noting
Parker’s hearsay rule in passing].) Walker does not challenge
the admissibility of the reports; nor does he challenge the
admissibility of hearsay in the reports writ large, including
content otherwise admissible via hearsay exceptions outside the
SVPA. (See Walker, supra, 51 Cal.App.5th at pp. 695–696
[similar].)3 The dispositive question here concerns a narrower
question: the admissibility of particular hearsay content in the

3
      Though the parties agree that the Parker rule properly
allows for the admission of the expert reports, they disagree on
its second step: the SVP’s right to cross-examine the report
authors. On the one hand, this step, like Parker’s first step,
strikes us as a potentially reasonable extrapolation to make
regarding the conduct of the probable cause hearing —
particularly since (a) the hearing requires more than section
6601.5’s “paper review,” and (b) cross-examination enables
defendants to easily test the basis of the experts’ reports,
regardless of whether the People have introduced this basis into
evidence in the first instance via the reports. But we need not
decide this particular issue, since this case turns on the first-
order question of the admissibility of specific report content.


                                  14
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


reports. (Cf. Bennett, supra, 39 Cal.App.5th at p. 883 [the issue
is not “whether the prosecution may present an expert’s
conclusions at the probable cause hearing through the
introduction of the expert’s report,” but instead experts relating
particular inadmissible hearsay].) More specifically, we must
determine whether hearsay about nonpredicate offenses —
otherwise inadmissible hearsay — may be admitted through
expert reports under section 6602.
      When the appellate courts decided the cases that led us to
grant review here, they understood their disagreement to be
about the implications of Sanchez, supra, 63 Cal.4th at page 686
(an expert may not testify to case-specific hearsay facts, about
which the expert has no personal knowledge, “unless they are
independently proven by competent evidence or are covered by
a hearsay exception”). (Walker, supra, 51 Cal.App.5th at pp.
694–695; Couthren, supra, 41 Cal.App.5th at pp. 1006, 1019–
1021; Bennett, supra, 39 Cal.App.5th at pp. 878–880.) Though
the parties’ briefing emphasized Sanchez, we don’t need to
further parse that case to decide this one.
      We can instead resolve this case as a straightforward
question of statutory interpretation: whether the SVPA or
decisional law on the statute create a hearsay exception
covering expert report content like what’s at issue here. (Evid.
Code, § 1200, subds. (a), (b); People v. Otto (2001) 26 Cal.4th 200,
207 (Otto) [“ ‘[E]xceptions to the hearsay rule [in Evidence Code
section 1200] . . . may . . . be found in other codes and decisional
law’ ”]; Sanchez, supra, 63 Cal.4th at p. 686.) The parties agree
that this case turns on whether either source creates a hearsay
exception for content in an expert report concerning offenses
that are not predicate offenses.



                                  15
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


      Bennett and Couthren answered this question in the
negative. But the Court of Appeal here disagreed. It held that
section 6602 and prior interpretations of the SVPA establish a
hearsay exception that permits trial courts at probable cause
hearings to broadly admit any hearsay in evaluations. What we
conclude from our analysis of the SVPA and cases interpreting
the Act is that, as Bennett and Couthren reasoned and Walker
argues, no hearsay exception allows for the wholesale admission
of SVPA evaluations, with any hearsay that they may contain.
More specifically, neither the Legislature nor our case law has
created a hearsay exception allowing admission of hearsay
accounts involving prior, nonpredicate allegations or convictions
at SVPA probable cause hearings.
     For the reasons that follow, the Court of Appeal erred in
determining otherwise.
                                  B.
                                  1.
      We interpret the SVPA de novo. (Kirby v. Immoos Fire
Protection, Inc. (2012) 53 Cal.4th 1244, 1250.) As with any
question of statutory construction, our core task here is to
determine and give effect to the Legislature’s underlying
purpose in enacting the SVPA and any particular provisions at
issue. (California Teachers Assn. v. San Diego Community
College Dist. (1981) 28 Cal.3d 692, 698; Calatayud v. State of
California (1998) 18 Cal.4th 1057, 1065; Goodman v. Lozano
(2010) 47 Cal.4th 1327, 1332.) We first consider the words of
the statute, as statutory language is generally the most reliable
indicator of legislation’s intended purpose. (In re H.W. (2019) 6
Cal.5th 1068, 1073.) We consider the ordinary meaning of the
relevant terms, related provisions, terms used in other parts of


                                  16
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


the statute, and the structure of the statutory scheme. (Larkin
v. Workers’ Comp. Appeals Bd. (2015) 62 Cal.4th 152, 157.) If
the relevant statutory language is ambiguous, we look to
appropriate extrinsic sources, including the legislative history,
for further insights. (In re H.W., at p. 1073.)
       Nothing in the language of the SVPA indicates the
Legislature created an explicit hearsay exception to allow
hearsay in evaluation reports, regarding an SVP candidate’s
prior nonqualifying offenses, to be admitted at a probable cause
hearing. In describing the requirements for the hearing,
Welfare and Institutions Code section 6602, subdivision (a)
states simply that the trial court “shall review the petition and
shall determine whether there is probable cause,” and that the
defendant has a right to the assistance of counsel. We find in
this limited language no indication that the Legislature created
an express exception for evaluation reports that covers hearsay
content regarding nonpredicate offenses. (Couthren, supra, 41
Cal.App.5th at p. 1012; cf. Kirk, supra, 74 Cal.App.4th at pp.
1071–1072 [SVPA is silent as to whether documentary evidence
must comply with the certification requirements of Evid. Code,
§§ 1530–1531, and therefore does not create an exception to
these requirements].) What the subdivision focuses on is the
petition: It directs the superior court to make its determination
based on its review of the petition, with no mention of the
experts, their psychological evaluation reports, or any
documentary evidence those evaluations relied upon. (See
Couthren, at p. 1014.)
      Even assuming section 6602, subdivision (a)’s spare
language allows consideration of experts’ opinions and
conclusions contained in their reports (see ante, at p. 14), the
Court of Appeal’s elaboration on this premise — that the

                                  17
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


language creates a broad hearsay exception for all instances of
hearsay contained in those reports, including facts regarding
nonpredicate offenses — goes too far.
       The Court of Appeal’s reading of the subdivision relied on
a chain of dubious inferences. First, it determined that courts
must consider the psychological evaluations because the SVPA
requires the evaluation reports as the basis for the petition.
(Walker, supra, 51 Cal.App.5th at pp. 686, 694–695.) Based on
this “necessary” role, the court inferred that the reports’ facts
are “ ‘impliedly intended to be pleaded by averments or proper
attachment to the petition’ ” and the reports “must be deemed
incorporated into the petition” (id. at p. 695) — meaning “section
6602’s directive for a trial court to ‘review the petition’ at a
probable cause hearing necessarily requires the court to review
the evaluations, as well” (Walker, at p. 696). Second, it reasoned
that trial courts may, as part of their review of the evaluations,
consider hearsay contained therein. (Id. at pp. 686, 688; see also
id. at p. 696 [§ 6602, subd. (a)’s directive to review the petition
includes review of the evaluations in their entirety, and even if
the subdivision’s language is ambiguous, the SVPA’s “structure
and purpose [citation] confirms that section 6602[, subdivision
](a) excepts the evaluations and any information contained
within them from the hearsay rule”].) We’re not persuaded.
      To begin, the SVPA does not appear to require
consideration of the evaluation reports. It requires only that
these reports be prepared as a predicate to filing an SVPA
petition and then be made available to the county’s designated
counsel, who then decides whether to file a petition and what to
include in it. (§ 6601, subds. (d), (h)(1), (i).) Although the
evaluations are often attached as exhibits to the petition (see
Hubbart, supra, 19 Cal.4th at p. 1149; Walker, supra, 51

                                  18
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


Cal.App.5th at p. 695; cf. People v. Superior Court (Ghilotti)
(2002) 27 Cal.4th 888, 913 (Ghilotti) [in describing the process
for how a party can challenge an expert evaluation for material
legal error, we advised that the evaluations “should . . . be
attached to the petition”]), the statutory provisions governing
the evaluations do not dictate how the county’s counsel should
present them to the court or even require the attorney to do so.
The People may choose to establish the facts underlying the
petition by other means. In view of these considerations, which
tend to suggest that the evaluation reports largely play a
“discrete and preliminary” gatekeeping role in the SVPA
commitment process (People v. Superior Court (Preciado) (2001)
87 Cal.App.4th 1122, 1130; see also In re Wright (2005) 128
Cal.App.4th 663, 672), the Court of Appeal likely went too far in
reasoning that the reports must be deemed incorporated into the
petition and therefore considered — along with any
hearsay tucked inside — in the trial court’s probable cause
determination.
       Even if the petition does incorporate the underlying
reports, that doesn’t mean that courts “review[ing] the petition”
under Welfare and Institutions Code section 6602, subdivision
(a) have carte blanche to admit and consider any hearsay the
experts include. (See Couthren, supra, 41 Cal.App.5th at p.
1012.) The logical extension of this argument: Anything the
experts put in their reports can come in too. All of the other
rules of evidence, like foundation (Evid. Code, § 402), relevance
(id., § 350), or undue prejudice (id., § 352) wouldn’t apply
either — essentially removing the trial court from any role in
discerning what is admissible from inadmissible in the
evaluations. That cannot be correct.



                                  19
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


      The legislative history also fails to buttress the Court of
Appeal’s interpretation. Legislators have left unchanged the
relevant language in the subdivision since the first version of
the SVPA bill. (See Parker, supra, 60 Cal.App.4th at p. 1465,
citing Assem. Bill No. 888 (1995–1996 Reg. Sess.) § 3, as
introduced Feb. 22, 1995; § 6602, subd. (a).) The legislative
history is silent on what procedural requirements govern the
probable cause determination.          (Parker, at p. 1465 [the
legislative history lends “little assistance”].) Instead, it simply
emphasizes that the probable cause hearing serves as one
important safeguard for defendants’ liberty interests, including
by preventing unfair or arbitrary involuntary confinements.
(Assem. Com. on Public Safety, Analysis of Assem. Bill No. 888
(1995–1996 Reg. Sess.) as amended Apr. 17, 1995, p. 7.) Nothing
else from the legislative history has material bearing on the
hearsay question before us.
        Nor have our prior interpretations determined that the
Legislature, in enacting section 6602, explicitly or implicitly
created a hearsay exception covering the evidence at issue here.
Our case law has explained that subdivision (a)’s limited
language, legislative history, and place in the broader structure
of the SVPA all establish that the probable cause hearing
functions much like a criminal preliminary hearing. It serves to
“ ‘ “ ‘weed out groundless or unsupported charges.’ ” ’ ” (Cooley,
supra, 29 Cal.4th at p. 247 [explaining this in the context of
holding that a court must test the sufficiency of the evidence of
all four elements required for commitment, and not just a single
element]; see also id. at p. 252 [adopting the same burden of
proof as in the criminal context].) Nothing about this evidence-
screening function indicates that the Legislature necessarily
meant for its limited instructions — “review the petition” and


                                  20
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


“determine probable cause” (§ 6602, subd. (a)) — to create a
hearsay exception covering facts about nonqualifying offenses
contained in an evaluation report.
      This conclusion comes into sharper focus when we
compare Welfare and Institutions Code section 6602,
subdivision (a) to rules governing an analogous context:
probable cause hearings involving criminal charges. The
comparison is not a perfect one. As the Court of Appeal and the
People identify, the governing statutes for the two hearings
appear different in a number of ways. (Walker, supra, 51
Cal.App.5th at p. 700 [unlike Welf. & Inst. Code, § 6602, subd.
(a), the statutes governing criminal preliminary hearings
explicitly “contemplate that the prosecution will present its case
by examining witnesses in the presence of the defendant” (citing
Pen. Code, § 865)].) But we can still compare the two hearings
because of their similar evidence-screening functions, and
because the Evidence Code similarly governs how this screening
occurs for both hearings, absent specified exceptions. (Evid.
Code, § 300.)
       It’s telling that an explicit exception to the Evidence
Code’s hearsay rule does exist for criminal preliminary
hearings. Proposition 115, adopted by the voters in 1990,
amended Penal Code section 872, subdivision (b) to create a
“limited” hearsay exception (Whitman v. Superior Court (1991)
54 Cal.3d 1063, 1074 (Whitman)), allowing “a properly qualified
investigating officer to relate out-of-court statements by crime
victims or witnesses” (id. at p. 1072). As we explained in
Whitman, the subdivision clearly contemplates that the
testifying officer has sufficient experience, expertise (id. at pp.
1073–1074 [at least five years in law enforcement or special
training]), and “knowledge of the crime or the circumstances

                                  21
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


under which the out-of-court statement was made so as to
meaningfully assist the magistrate in assessing the reliability of
the statement” (id. at p. 1072). In view of this clear and carefully
delineated hearsay exception in a relatively analogous context,
we are not persuaded by the People’s interpretation. The People
ask us to read section 6602, subdivision (a)’s spare language as
an indication that the Legislature created an even broader
hearsay exception than what Proposition 115 created: one that,
in the absence of any apparent legislative determination of, or
requirements for, their expertise or knowledge to do so, allows
any psychologist to relate hearsay as true accounts of
nonpredicate offenses from investigating officers’ reports,
including any victim and witness statements to these officers.
(Cf. Whitman, at pp. 1072, 1074 [declining to read the limited
exception the voters enacted as embracing “ ‘reader’ ” testimony:
“whereby a noninvestigating officer, lacking any personal
knowledge of the matter, nonetheless . . . relate[s] not only what
the investigating officer” described in his or her investigatory
report, “but also what the other witnesses told the investigating
officer”].)
      Other SVPA provisions reinforce our qualms about
reading into section 6602, subdivision (a) an exception for
hearsay about nonpredicate offenses contained in expert
reports. Section 6600, subdivision (a)(3) and section 6605,
neither of which apply to the evidence in dispute here, both
contain hearsay exceptions — in stark contrast to section 6602.
      Consider what section 6600, subdivision (a)(3) allows. It
permits the prosecution to show the existence of and details
underlying the first element of the SVP determination — a
predicate sex-offense conviction — “by documentary evidence,
including, but not limited to, preliminary hearing transcripts,

                                  22
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


trial transcripts, probation and sentencing reports, and
evaluations by the [DSH].” (Ibid.) As originally enacted, the
subdivision did not provide for the admission of documentary
evidence. But for understandable reasons, the Legislature
amended it to relieve victims of the burden and trauma of
testifying about the details of the predicate convictions. (Otto,
supra, 26 Cal.4th at p. 208; see also ibid. [Legislature acted in
response to prosecutors’ complaints about having to “ ‘bring
victims back to court to re-litigate proof of prior convictions’ ”];
Whitman, supra, 54 Cal.3d at pp. 1070, 1072 [comparable
reasoning for Proposition 115 context].) In light of its purpose,
we have interpreted the provision as allowing the prosecution to
prove the facts of a defendant’s prior qualifying convictions not
just with certain documents (like evaluations) but also with
multiple-level-hearsay statements contained therein (like police
and probation reports, and victim and witness statements they
include). (Otto, at pp. 207–208.)
       But the Legislature carefully limited the scope of this
hearsay exception to one category of proof: establishing
predicate convictions. (See, e.g., Bennett, supra, 39 Cal.App.5th
at p. 877; see Otto, supra, 26 Cal.4th at p. 211 [hearsay under
§ 6600, subd. (a)(3) is sufficiently reliable for this purpose,
because “some portion, if not all, of the alleged conduct will have
been already either admitted in a plea or found true by a trier
of fact after trial”].) Courts agree that section 6600, subdivision
(a) does not broadly permit the wholesale admission of an
evaluation report:       Any hearsay to prove the details of
nonpredicate convictions, like Walker’s 1989 and 2005 offenses,
would be inadmissible under the subdivision. (See, e.g.,
Couthren, supra, 41 Cal.App.5th at p. 1012; Burroughs, supra,
6 Cal.App.5th at pp. 410–411.) As we commented in People v.


                                  23
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


Stevens (2015) 62 Cal.4th 325, 338, the subdivision shows that
“the Legislature knows how to adopt special rules of evidence to
govern commitment proceedings.” It clearly has not elected to
do so under section 6602 for hearsay evidence regarding
nonpredicate offenses. (Couthren, at pp. 1012–1013.) And if
section 6602 already permitted courts at probable cause
hearings to broadly admit hearsay like this via evaluation
reports, the need to amend section 6600, subdivision (a)(3) is, for
the probable cause context, not immediately obvious, and
potentially surplusage. (Cf. Couthren, at p. 1015.)
       The Court of Appeal’s argument that section 6600,
subdivision (a)(3) represents an inappropriate comparison point
fails to persuade. The court pointed to two apparent differences
between the “function and purpose” of the hearsay exception in
the subdivision and its counterpart in section 6602. (Walker,
supra, 51 Cal.App.5th at p. 701.) As it explained, section 6600,
subdivision (a)(3) “functions as a hearsay exception that not only
applies at SVP probable cause hearings, but also extends to SVP
trials” and was intended to “ ‘relieve victims of the burden and
trauma of testifying about the details of the crimes underlying
the prior convictions.’ ” (Walker, at p. 701.) By contrast, the
court reasoned, the section 6602 hearsay exception applies only
at probable cause hearings, and it serves to allow the People to
make an initial showing without putting on a mini trial.
(Walker, at p. 701 [victims and witnesses may be spared from
testifying at the hearing, but that does not represent the
hearsay exception’s rationale].) Despite these considerations,
Couthren’s point still stands: If section 6602, subdivision (a)
already provided a broad hearsay exception for probable cause
hearings, the Legislature could have aimed section 6600,
subdivision (a)(3) specifically at the trial context, instead of


                                  24
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


covering the probable cause context as well. And in any event,
it is notable that the Legislature has created a hearsay
exception that permits “[t]he details underlying the commission
of an offense that led to a prior [predicate] conviction” to be
established through documentary evidence (§ 6600, subd. (a)(3)),
but has not done the same for the details underlying the
commission of nonpredicate offenses, despite the similar
potential burden on victims who are called to testify.
       A reading of section 6605 in context also offers a telling
comparison to section 6600, subdivision (a)(3). That section
provides that when a committed SVP defendant petitions for
unconditional release, the court must order “a show cause
hearing.” (§ 6605, subd. (a)(1).) In Cheek, we explained that
section 6605 “resembles” section 6602 because the provisions
use “parallel language” and both provide hearings that are
pretrial in nature and afford a defendant the right to be present
and represented by an attorney. (Cheek, supra, 25 Cal.4th at
pp. 899–900.) After Cheek, Proposition 83 amended section 6605
to provide that “the court . . . can consider the petition and any
accompanying documentation provided by the medical director,
the prosecuting attorney, or the committed person” at the show
cause hearing. (§ 6605, subd. (b) [now subd. (a)(1)] as amended
by Prop. 83, § 29, as approved by voters, Gen. Elec. (Nov. 7,
2006); see § 6604.9, subd. (f).) This amendment, like the section
6600, subdivision (a)(3) amendment, shows it is possible to
adopt special hearsay rules for SVPA proceedings, but that we
have no comparable indication that such rules operate in
probable cause hearings. (Cf. Couthren, supra, 41 Cal.App.5th
at p. 1016, fn. 6.)
     That the Legislature can suspend evidence rules in
analogous contexts — but chose not to do so in SVPA probable

                                  25
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


cause hearings for hearsay concerning nonpredicate offenses —
is reinforced by provisions in the Welfare and Institutions Code.
Consider, for example, the Lanterman–Petris–Short Act (LPS
Act; § 5000 et seq.), the general civil commitment statute
governing the treatment of mentally ill persons in California.
(Conservatorship of Susan T. (1994) 8 Cal.4th 1005, 1008 (Susan
T.).) The LPS Act provides that an appointed hearing officer
must conduct a “certification hearing” in order for the state to
commit an individual beyond the initial 72-hour evaluation and
treatment period (unless the detainee has already filed a
petition for writ of habeas corpus). (Susan T., at p. 1009.) The
certification hearing, similar to the section 6602 hearing,
determines whether probable cause exists to detain individuals
because they remain a danger to themselves or others. (Susan
T., at p. 1009; § 5256.4.) But unlike the section 6602 hearing,
the certification hearing “shall be conducted in an impartial and
informal manner in order to encourage free and open discussion
by participants. The person conducting the hearing shall not be
bound by rules of procedure or evidence applicable in judicial
proceedings.” (§ 5256.4, subd. (b), italics added.)
      The People raise a variety of arguments that largely track
the Court of Appeal’s reasoning (Walker, supra, 51 Cal.App.5th
at pp. 695–699) and fail to persuade. They first argue that the
subdivision establishes an implied hearsay exception —
covering any hearsay in evaluation reports — by mandating
that courts “review the petition” and thereafter assess probable
cause. (Welf. & Inst. Code, § 6602, subd. (a).) This argument
fails not only because it relies on the same dubious chain of
inferences the Court of Appeal relied on, but also by comparison
to the chief authority the People rely on, In re Malinda S. (1990)
51 Cal.3d 368 (Malinda). There, we interpreted Welfare and


                                  26
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


Institutions Code section 281’s language directing juvenile
courts to, in reaching a jurisdictional determination, “ ‘receive
and consider’ ” social studies prepared by probation officers or
social workers. (Malinda, at p. 376, italics added by Malinda.)
We concluded this language created an implied hearsay
exception reaching multiple-level hearsay in the reports. (Id. at
pp. 376–379; see id. at p. 379 [“Because the reports must
include, inter alia, a statement of the minor’s feelings and
thoughts concerning the pending action (Civ. Code, § 233, subd.
(b)), these reports necessarily contain hearsay and even multiple
hearsay”].) Section 6602, subdivision (a) lacks comparable
language: There’s no direction that the courts consider expert
evaluations. But even assuming the Legislature contemplated
that courts would consider such evaluations, nothing in the
SVPA definitively indicates that the subdivision permits courts
to consider all of the multi-level hearsay contained in such
reports, including hearsay concerning nonpredicate offenses.
       The People also contend that the Legislature specifically
contemplated that the evaluations would contain hearsay like
accounts regarding nonpredicate offenses, because the
“standardized assessment protocol” in Welfare and Institutions
Code section 6601, subdivision (c) requires consideration of a
broad array of historical information in hearsay sources.
Quoting the court below (Walker, supra, 51 Cal.App.5th at pp.
696–697), the People urge that the Legislature “ ‘clearly
intended’ ” for evaluators to rely on these hearsay sources in
their evaluations, “ ‘as the alternative would be to require’ ”
evaluators to embark on the “ ‘near-impossible task’ ” of
“ ‘reinvestigat[ing] a lifetime worth of historical information
comprising the person’s “criminal and psychosexual history.” ’ ”



                                  27
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


      But both strands of this argument fail. The standardized
protocol merely assures that the experts offer their professional
medical judgments within the “specified legal framework”
establishing statutory criteria for committing an individual as
an SVP. (Ghilotti, supra, 27 Cal.4th at p. 910, italics added by
Ghilotti.) In no way does it allow or direct admission of hearsay
in expert reports regarding the facts associated with offenses
that didn’t lead to predicate convictions. And the absence of a
hearsay exception for such evidence at probable cause hearings
does not necessarily impose a near-impossible burden on experts
or the People. First, the facts that certain offenses are alleged
might be admissible for nonhearsay purposes. Also, at least
some of the hearsay documents identified by the People and
Court of Appeal — e.g., probation reports, as well as court,
prison, and medical records — may still come in without too
much difficulty, provided they don’t include further
inadmissible hearsay material. (See, e.g., Evid. Code, §§ 1271
[business records], 1280 [official records], 452.5, subd. (b)(1)
[properly certified records of conviction].) Moreover, nothing
precludes the experts from, in forming their opinions, relying on
inadmissible hearsay “that is of a type that reasonably may be
relied upon by” those experts. (Evid. Code, § 801, subd. (b); see
Sanchez, supra, 63 Cal.4th at p. 685.)4 And, of course, the
Legislature can also enact reforms to address any further
practical concerns.


4
     Under these circumstances, the SVP might still challenge
the basis of the experts’ evaluation, including by cross-
examination (under the Parker procedure). (See People v.
Valencia (2021) 11 Cal.5th 818, 838, fn. 16; but see ante, at pp.
11–12, 14 [this case does not require us to review the Parker
procedure].)


                                  28
                    WALKER v. SUPERIOR COURT
                   Opinion of the Court by Cuéllar, J.


       We’re also not persuaded that the experts’ role justifies
admitting every single line in their reports. The People contend
that because the experts are “neutral” evaluators applying the
standardized protocol, the evaluation reports have a degree of
reliability and trustworthiness that supports an implied
hearsay exception for their full admission, including any
hearsay they contain regarding nonpredicate offenses. As
support, the People analogize to Malinda, supra, 51 Cal.3d at
pages 375–378, 385. Setting aside the markedly different
statutory language in that case (ante, at p. 27), Malinda also
critically differs in terms of the nature of the hearsay evidence
and expertise at issue. There, we did agree with similar
arguments that the Legislature implicitly created a hearsay
exception, but we did so in part based on a judgment about the
reliability of the hearsay evidence: The relevant experts, social
workers, would bring knowledge and expertise to bear in the use
of the hearsay information in the social study reports they
authored. (Id. at p. 377.) In particular, the social workers
prepared the social studies on the basis of direct interviews with
the minor and her parents (id. at pp. 373–374), and they related
the contents of these interviews as part of their statutory role:
as “ ‘a special arm of the court to investigate the status of the
children and report’ ” back (id. at p. 377, fn. 8; see also id. at pp.
377–379).
      Here, no similar justification exists for concluding the
Legislature has implicitly allowed psychologists to relate, via
their reports, hearsay accounts of nonpredicate criminal
offenses. Yes, these experts offer diagnoses that fall within a
properly qualified mental health professional’s expertise, and in
doing so they often do draw insight from a comprehensive array
of sources. (Couthren, supra, 41 Cal.App.5th at pp. 1010–1011.)


                                   29
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


But these circumstances surrounding the validity of the experts’
medical diagnoses, and the experts’ apparent objectivity and
neutrality, are beside the point.         Nothing about these
circumstances indicates the Legislature has impliedly
determined the experts have relevant expertise to be able to
relate the reliability either of (a) hearsay accounts in law
enforcement documents like police or probation reports, which
may have been prepared years or even decades ago, or (b)
further levels of hearsay, like victim statements, contained
therein. (Malinda, supra, 51 Cal.3d at p. 377; see Couthren, at
p. 1018, fn. 7; Bennett, supra, 39 Cal.App.5th at p. 884, fn. 6; cf.
Whitman, supra, 54 Cal.3d at pp. 1072–1074.)
      To begin with, this evidence presents some inherent
reliability concerns. As the People admit, “the reliability of
victim hearsay statements in [police and probation reports] is
lessened where, as here, the defendant has not been convicted
of the crimes to which the statements relate.” (Cf. Otto, supra,
26 Cal.4th at p. 211.) And, more importantly, we have no
particular reason to believe it would be consistent with the
legislative design to conclude the mental health evaluators
bring any professional judgment to bear in assessing the
veracity of these hearsay statements — as the facts of this case
underscore. As we’d expect for any psychological expert, it
doesn’t appear that either MacSpeiden or Karlsson had any
meaningful basis to assess the reliability of the two dismissed
rape allegations in the probation and police reports, including
what the alleged victims told investigating officers. The experts
readily admitted that they simply assumed these documents
had accurate information, and they presented the information
as accurate in their reports. Given the reliability concerns, we
think it implausible that it was within the ambit of the


                                  30
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


legislative purpose to allow the admission of this information as
evidence merely because experts chose to include it in their
evaluation reports.
      Finally, the People’s analogy to Conservatorship of
Manton (1985) 39 Cal.3d 645 fails, too. Manton addressed an
LPS Act provision relating to conservatorship proceedings for
gravely disabled persons.        That provision, section 5354,
subdivision (a), directs a county officer to investigate
alternatives to conservatorship and render a written report to
the court prior to the initial conservatorship hearing; and it
provides that the court “may receive the report into evidence” at
the hearing “and may read and consider the contents thereof in
rendering its judgment.” We held that this section does not
permit the subsequent use of the report at trial, explaining in
part: “If the report were admissible at both the initial hearing
and a subsequent court trial, the two proceedings would be
essentially identical in terms of the acceptable range of evidence
to be considered. We believe that the better interpretation is
one avoiding such redundancy in the absence of clear legislative
intent to the contrary.” (Manton, at p. 651.) The People focus
on this reasoning, arguing that, as in Manton, the language and
structure of the SVPA indicate that it does not require
duplicative evidence at the probable cause hearing and trial.
      Neither the language nor the structure of the SVPA
compels us to apply Manton’s reasoning here. In contrast to
section 5354 of the LPS Act, Welfare and Institutions Code
section 6602 does not mention the reports. Without legislative
guidance to the contrary, the same evidentiary rules, i.e., the
Evidence Code, govern the probable cause hearing and trial —
which therefore expectedly leads to the potential for some
duplicative evidence at the proceedings. The same holds true

                                  31
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


for criminal preliminary hearings, for example. (See LaFave et
al., 4 Criminal Procedure (4th ed. 2015) § 14.3(a), p. 365, fn. 35
(LaFave) [California’s criminal preliminary hearing is relatively
akin to a “mini-trial hearing,” even in the wake of Prop. 115, in
that its rules potentially increase the rigor of its screening
function by generally limiting the prosecution to the use of
evidence that would be admissible at trial]; but cf. LaFave, §
14.4(b) at p. 383 [unlike California, “perhaps a majority” of
jurisdictions “start from the premise that the rules of evidence,”
including hearsay rules, do not apply to the preliminary
hearing, and they entrust magistrates to take appropriate
account of the reliability and weaknesses of such evidence].)
      The Legislature can, of course, create a hearsay exception
that prevents any duplication of evidence. (Cf. Parker, supra,
60 Cal.App.4th at p. 1469 [noting that the Legislature can “fill
the procedural gap in section 6602”].) It can choose to permit
hearsay involving prior nonpredicate crimes to come in through
evaluation reports.      Nothing in our analysis should be
understood as taking a position on whether such an exception
ought to exist. That is a distinct question from what we must
resolve: whether a hearsay exception does, in fact, exist in
section 6602. The Court of Appeal blurred the distinction
between the two inquiries. It concluded that a hearsay
exception supports the practical role of the probable cause
hearing, and then reasoned backward, without any statutory
basis, to conclude that such an exception must therefore be
implied. If we embraced this reasoning, we’d risk imposing an
arrangement that essentially requires consideration of hearsay
statements in the reports — a result unmoored from the SVPA’s
language, its legislative history, and other indicia of statutory
purpose.


                                  32
                  WALKER v. SUPERIOR COURT
                 Opinion of the Court by Cuéllar, J.


      True: Allowing experts to relate hearsay accounts of
nonpredicate offenses would “streamline the People’s ability to
make [its] initial showing without having to duplicate” trial
evidence and track down victims and witnesses. (Walker, supra,
51 Cal.App.5th at p. 701; see conc. opn., post, at p. 4.) But
Walker raises countervailing considerations:        defendants’
interest in especially rigorous evidence testing to bar any
potentially unreliable hearsay from being used to prop up a
weak petition. (See Couthren, supra, 41 Cal.App.5th at pp.
1014, 1020.) Reasonable minds can certainly disagree on
whether hearsay like this, which would be inadmissible at the
eventual SVP trial, should come in at a preliminary hearing.
(Cf. LaFave, supra, § 14.4(b) at pp. 387–389.) But setting aside
these policy judgments, the Legislature’s decision to not carve
out an exception for the evidence in dispute in this case —
hearsay accounts of nonpredicate offenses introduced via expert
reports — reasonably aligns with the hearing’s evidence-testing
function, as the Legislature has presently designed it and our
prior cases have interpreted it.
                                 2.
      We separately address one argument the Court of Appeal
presented, and to which the People briefly allude. The Court of
Appeal argued that two prior decisions have, consistent with
section 6602, already recognized a hearsay exception covering
the hearsay report content at issue:        Parker, supra, 60
Cal.App.4th at pages 1469–1470, and Cooley, supra, 29 Cal.4th
at page 245, footnote 8. (Walker, supra, 51 Cal.App.5th at pp.
691–694, 699–700.) Although exceptions to the hearsay rule
may be found in decisional law (Otto, supra, 26 Cal.4th at p.
207), courts rarely exercise their power to create these
exceptions, and for good reason (see In re Cindy L. (1997) 17

                                 33
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


Cal.4th 15, 27; see also ibid. [“The general rule that hearsay
evidence is inadmissible because it is inherently unreliable is of
venerable common law pedigree”]). Courts exercise this power
only “for classes of evidence for which there is a substantial
need, and which possess an intrinsic reliability that enable them
to surmount constitutional and other objections that generally
apply to hearsay evidence.” (Id. at p. 28.) But nothing in Parker
or Cooley can be applied to this case and taken to mean that
hearsay accounts of nonpredicate offenses, relayed by expert
evaluations, meet these stringent requirements (see ante, at pp.
17–19, 29–31), or that the cases even sought to recognize a
relevant hearsay exception.
      Parker addressed, as a matter of first impression, “the
nature” of the probable cause hearing under section 6602.
(Parker, supra, 60 Cal.App.4th at p. 1455; see id. at pp. 1461–
1462.) It determined from its statutory analysis that section
6602 affords defendants “a hearing at which [they] could be
heard, not merely by counsel pointing out legal deficiencies on
the face of the petition, but also by being able to effectively
challenge the facts on which the petition was filed, i.e., the
underlying attached experts’ evaluations.” (Parker, at p. 1468.)
The court explained that the probable cause hearing
consequently should allow for the admission of oral and written
evidence. (Id. at p. 1469.) It then made the following passing
reference to hearsay: “While we believe the prosecutor may
present the opinions of the experts through the hearsay reports
of such persons, the prospective SVP should have the ability to
challenge the accuracy of such reports by calling such experts
for cross-examination.” (Id. at pp. 1469–1470.)
     Then in Cooley, where we addressed “the scope and
substance of the probable cause determination” under section

                                  34
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


6602 (Cooley, supra, 29 Cal.4th at p. 235), we remarked on
Parker’s hearsay reference in passing. Citing Parker, supra, 60
Cal.App.4th at pages 1469–1470, as part of a footnote in our
general overview of the SVPA, we stated: “Although the
petitioner is allowed, despite their hearsay nature, to present
the contents of any reports that form the basis of the petition as
evidence, the alleged sexual predator is allowed to cross-
examine the expert concerning the evaluation and can call the
expert to the stand for that purpose.” (Cooley, at p. 245, fn. 8.)
      The Court of Appeal seized on the two cases’ brief
references to hearsay, urging that the “Parker/Cooley rule”
allows evaluation reports to be fully admitted at a probable
cause hearing, despite their hearsay contents. (Walker, supra,
51 Cal.App.5th at pp. 693, 700.) But neither Parker nor Cooley
establish a judicially created exception that would cover hearsay
content regarding nonpredicate offenses.
      Parker turned on whether due process requires something
more than a facial review of the petition under section 6602. In
answering this question, it briefly observed that prosecutors
should be allowed to present the opinions of the experts through
their hearsay reports. Its focus, though, was not on the
admission of the reports’ hearsay contents, but instead on
fleshing out what due process requires at the hearing to allow
defendants a meaningful opportunity to challenge the basis of
the petition. Parker therefore “contains no discussion regarding
the competency of the multiple hearsay necessarily contained
within . . . expert evaluations.”        (Couthren, supra, 41
Cal.App.5th at p. 1017.)
     Although Cooley did cite to Parker’s statement on the
admission of hearsay reports, it did so in a single dictum


                                  35
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


footnote. Moreover, Cooley addressed the subject “in the context
of describing matters which were not disputed by the parties
and therefore not analyzed by the court.” (Couthren, supra, 41
Cal.App.5th at p. 1017.) As in Parker, Cooley provided no
analysis supporting the admission of the reports or their
hearsay contents as competent evidence, or concerning the
application of the Evidence Code to SVPA probable cause
hearings more generally. Consistent with the opinion as a
whole, its focus in the footnote was generally laying out the
procedural requirements that protect defendants at SVPA
hearings.
                                  C.
      The admission of the contested hearsay in the MacSpeiden
and Karlsson evaluation reports represented prejudicial error
under the standard set forth in People v. Watson (1956) 46
Cal.2d 818, 836 (for a statutory error, we must determine
whether it is reasonably probable the result would have been
more favorable to appellant absent the error). As described in
Cooley, “a determination of probable cause by a superior court
judge under the SVPA entails a decision whether a reasonable
person could entertain a strong suspicion that the offender is an
SVP.” (Cooley, supra, 29 Cal.4th at p. 252, italics added by
Cooley.) We believe it is reasonably probable that, absent the
erroneously admitted hearsay, the trial judge would not have
entertained a strong suspicion that Walker qualified as an SVP.
      On the one hand, some of the properly admitted evidence
supports the existence of probable cause. Walker’s qualifying
offense was a forcible rape of a stranger. MacSpeiden and
Karlsson diagnosed him with particular mental disorders
predisposing him to commit sex offenses — with MacSpeiden



                                  36
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


diagnosing him with “Other Specified Paraphilia, Sexual
Activity with Non-consenting Persons” and “Borderline
Personality Disorder,” and Karlsson concluding he had
“Antisocial Personality Disorder, augmented by a severe level of
psychopathy.” And both experts scored him as having a high
risk of sexual reoffense under various diagnostic tools.
       On the other hand, some of the properly admitted evidence
cut against the existence of probable cause. Yanofsky, one of the
initial psychologists appointed by DSH to evaluate Walker,
concluded that Walker did not qualify as an SVP. In his
evaluation report, which the trial court admitted into evidence,
he diagnosed Walker as suffering from “Other Specified
Personality Disorder (Mixed Features),” i.e., antisocial and
narcissistic personality traits. Yanofsky determined these traits
did not affect Walker’s “emotional and volitional capacity to
such a degree” that it predisposed him to commit criminal
sexual acts that would endanger the health and safety of others.
He ruled out paraphilia as a differential diagnosis, explaining
that Walker’s criminal sexual history, although reflecting a
“sexual preoccupation,” did not necessarily appear driven by
“deviance” or “to be a sustained pattern” of inappropriate
conduct. Although he did score Walker as having a moderate-
to-high risk of sexual reoffense under various diagnostic tools,
he determined the absence of a predisposing mental health
condition was dispositive. His testimony at the probable cause
hearing aligned with the conclusions in his report.
      Nothing in the record tells us exactly how the trial court
settled on its probable cause determination by weighing the
competing evidence. But the nature and role of the inadmissible
hearsay make it likely that this evidence prejudicially affected



                                  37
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


the trial court’s determination.          (See Bennett, supra, 39
Cal.App.5th at pp. 884–885.)
      First, the lurid hearsay details regarding the 1989 and
2005 rape allegations depicted Walker as an individual with a
strong propensity and modus operandi for violent sex offenses.
(See ante, at pp. 5–6.) In particular, they portrayed him as
someone who preyed on women by falsely promising them
entertainment and promotion employment; coerced and lured
them to isolated locations; suddenly groped them; and ignored
their pleas to stop and raped them. The resulting impression
enhanced the experts’ credibility and materially supported their
conclusions that Walker’s mental health predisposed him to
sexual criminal acts and made it likely he would reoffend with
predatory behavior. (Cf. Burroughs, supra, 6 Cal.App.5th at p.
412.) We cannot discount the possibility that the nature of the
rape allegation evidence impermissibly factored into the trial
court’s probable cause determination. Similarly, even though
Walker could (and did) cross-examine the experts regarding
particular deficiencies of the rape allegation evidence, that did
not adequately protect against the error here: the full admission
of the reports, and the chance that the trial court would rely on
this substantive evidence in its probable cause analysis.
      Moreover, as in Bennett, the inadmissible hearsay that the
court admitted critically supported the evaluation reports’
conclusions. (Bennett, supra, 39 Cal.App.5th at pp. 884–885.)
Had that content been excluded, the state’s case would have
been materially weakened.
      MacSpeiden emphasized the hearsay in his report. He
indicated in the diagnosis section of his report — which
contained the hearsay accounts of the 1989 and 2005 rape


                                  38
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


allegations — that Walker’s “history amply demonstrates that
he is sexually disordered with recurrent, intense sexually
arousing fantasies and urges which he is unable to exclude from
overt sexual behavior with non-consenting persons.” According
to MacSpeiden, this “history” included a long track record of
illegal sexual behavior, as shown in Walker’s numerous arrests
and charges between 1988 and 2007. But the facts and
circumstances underlying the two alleged rapes were the only
two offenses in this track record, outside of Walker’s predicate
conviction, that MacSpeiden had any real details to support his
diagnosis. Moreover, as part of the diagnostic scoring to
determine Walker’s risk of reoffense, MacSpeiden discussed how
the 1989 and 2005 prior rape allegations helped show Walker
was “inclined to engage in sexually violent predatory behavior
directed toward a stranger, a person of casual acquaintance . . .
or an individual with whom a relationship has been established
or promoted for the primary purpose of victimization.”
      MacSpeiden’s cross-examination testimony aligned with
his report. He testified that the 1989 and 2005 rape allegations,
which he assumed were true, constituted a central part of his
evaluation. He explained that the allegations, along with
Walker’s predicate offense, showed Walker had a modus
operandi of telling the victims “ ‘I’m going to make you an
important person,’ ” suddenly attacking them, and degrading
them and acting with anger toward them. And relatedly, at
several points MacSpeiden invoked the allegations as part of a
“where there is smoke there is fire” type of logic for why he
believed Walker qualified as an SVP.
      Karlsson similarly indicated in his report that the hearsay
details regarding the 1989 and 2005 rape allegations shaped his
evaluation. He described these allegations as two of the three

                                  39
                  WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


rapes Walker committed, the other being the rape underlying
Walker’s predicate conviction. In diagnosing Walker with
“Antisocial Personality Disorder,” Karlsson explained that the
most prominent feature of these sex offenses was “a pattern of
pandering/pimping, involving introducing women to the world
of prostitution and strip teasing by acting as an adult
entertainment promoter,” and the use of “manipulation and
coercion to make . . . victims compliant” — all things clearly
drawing on the hearsay accounts of the dismissed rape
allegations. On cross-examination, he confirmed that the 1989
and 2005 rape allegations informed his report, and without
these allegations his opinion could have been different.
     In other words, without the inadmissible hearsay, the trial
court would have lacked critical evidence to establish the
diagnosis and reoffense elements of the SVP determination.
(Bennett, supra, 39 Cal.App.5th at p. 885; cf. People v. Yates
(2018) 25 Cal.App.5th 474, 487.) For that reason, and because
of the inflammatory nature of the hearsay evidence, its
admission prejudiced Walker.5
                                 III.
      When the Legislature enacted the SVPA, it provided
safeguards to ensure that only a select group of dangerous sex
offenders may be involuntarily committed — safeguards
reflecting the Legislature’s judgment with regard to balancing


5
      We decline to reach the second issue briefed by the parties:
whether defendants in SVPA proceedings have a due process
right to confront and cross-examine witnesses presenting
contested hearsay evidence. Based on our state law holding, we
need not further consider what due process requires. (People v.
Williams (1976) 16 Cal.3d 663, 667.)


                                  40
                   WALKER v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


risks to community safety and the liberty interests of
individuals facing the prospect of long-term confinement. The
probable cause hearing serves as a critical safeguard in this
scheme. The provision governing the probable cause hearing,
section 6602, subdivision (a), provides for an adversarial
hearing and clearly establishes that the superior court must
review the petition to determine whether the state has met its
evidentiary burden to proceed to trial. What it does not provide,
however, is a hearsay exception allowing the prosecution to
introduce hearsay regarding nonpredicate offenses via expert
evaluations. Nothing in the language of the subdivision, its
legislative history, its place in the broader SVPA statutory
scheme and relationship with other provisions, or comparisons
to other analogous Welfare and Institution Code provisions
indicates the existence of a hearsay exception for such hearsay
in expert evaluations.       The introduction of this hearsay
prejudicially affected Walker’s ability to challenge the basis of
the state’s petition and the sufficiency of the evidence to proceed
to trial.
     We reverse and remand with instruction to the Court of
Appeal to, in turn, remand the matter to the superior court for
a new probable cause hearing consistent with this opinion.
                                                        CUÉLLAR, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
KRUGER, J.
GROBAN, J.
JENKINS, J.


                                  41
               WALKER v. SUPERIOR COURT
                            S263588


     Concurring Opinion by Chief Justice Cantil-Sakauye


      I concur in Justice Cuéllar’s majority opinion, which holds
that the lack of an express hearsay exception in the statute
governing sexually violent predator (SVP) probable cause
hearings precludes the admission of hearsay regarding
nonpredicate crimes contained in expert evaluation reports.
I am concerned, however, that our ruling will complicate, if not
frustrate, the intended screening function of SVP probable cause
hearings, and I write separately to urge the Legislature to
provide additional guidance addressing the proper conduct of
such hearings.
       A hearsay exception is not the only provision missing from
Welfare & Institutions Code section 6602 (section 6602), the
statute governing SVP probable cause hearings under the
Sexually Violent Predator Act (SVPA; Welf. & Inst. Code, § 6600
et seq.). The majority is generous in characterizing the guidance
provided by that statute regarding the conduct of such hearings
as “spare.” (Maj. opn., ante, at pp. 11, 17, 22.) Section 6602
instructs the trial judge tasked with conducting a probable
cause hearing merely to “review the petition” in order to
“determine whether there is probable cause to believe that the
individual named in the petition is likely to engage in sexually
violent predatory criminal behavior upon his or her release.”
(Id., subd. (a).) Taken on its own terms, this instruction is
problematic. A trial judge can no more discern probable cause
to believe a person may be an SVP from reviewing the

                               1
                  WALKER v. SUPERIOR COURT
                  Cantil-Sakauye, C. J., concurring


commitment petition than a judge conducting a preliminary
examination hearing can determine whether there is probable
cause to believe a crime was committed by reviewing the
criminal complaint. Both pleadings presumably contain the
allegations necessary to support a claim of criminality or SVP
status, but neither provides the evidentiary foundation
necessary to a finding of probable cause. Additional proceedings
are required.
       Although section 6602 anticipates that a probable cause
hearing will occur (id., subd. (a)), it provides no guidance about
the nature of the hearing, as we recognized in Cooley v. Superior
Court (2002) 29 Cal.4th 228, 245, fn. 8 [“The SVPA does not
provide any specific procedural requirements for the probable
cause hearing”]. Applying constitutional principles in an early
decision, the Court of Appeal in In re Parker (1998)
60 Cal.App.4th 1453 (Parker) formulated an outline for the
conduct of SVP probable cause hearings that has stood
unchallenged, at least by this court, until our decision today.
Other recent developments in the law, however, had already
threatened to undermine the Parker procedures. Parker,
ratified by our subsequent decision in Cooley, assumed that an
SVP probable cause hearing would focus on the evaluation
reports prepared by the two psychiatric professionals whose
concurrence is required before an SVP commitment petition can
be filed. (Welf. & Inst. Code, § 6601, subd. (d).) It permitted
introduction of such reports at the probable cause hearing,
notwithstanding their status as hearsay, as well as any hearsay
they might contain. (Parker, at pp. 1469–1470 [“the prosecutor
may present the opinions of the experts through the hearsay
reports of such persons”]; see also Cooley, at p. 245, fn. 8 [“the
petitioner is allowed, despite their hearsay nature, to present


                                 2
                   WALKER v. SUPERIOR COURT
                   Cantil-Sakauye, C. J., concurring


the contents of any reports that form the basis of the petition as
evidence”].)
       At the time of Parker, supra, 60 Cal.App.4th 1453,
admission of the contents of the evaluation reports was
uncontroversial because expert witnesses were permitted to
testify concerning the basis for their opinions, even if those
opinions were premised on hearsay. (E.g., People v. Montiel
(1993) 5 Cal.4th 877, 918.) Parker therefore had no reason to
opine separately on the admission of the type of hearsay
considered today and, as the majority notes, did not do so. (Maj.
opn., ante, at pp. 34–35.) That practice came to an end with
People v. Sanchez (2016) 63 Cal.4th 665, which held that case-
specific hearsay on which an expert relies is offered for its truth
and must be supported by admissible evidence. (Id. at pp. 682–
683.) Relying in part on Sanchez, one Court of Appeal has
already ruled that the absence of a hearsay exception in section
6602 requires the exclusion of all otherwise inadmissible
hearsay at an SVP probable cause hearing, including any such
hearsay in the expert evaluation reports. (People v. Superior
Court (Couthren) 41 Cal.App.5th 1001, 1010 [“We conclude that
the rules of evidence apply in an SVP probable cause proceeding
and therefore the admissibility of documentary evidence such as
expert evaluations will be governed by the hearsay rule and any
applicable exceptions”].) That would also appear to be the
logical consequence of the rationale employed in our decision
today, although the opinion disavows ruling on the issue. (Maj.
opn., ante, at p. 14.) At a minimum, our decision requires the
redaction from the evaluation reports of any accounts of prior
nonpredicate crimes committed by the alleged SVP, assuming
no admissible evidence is presented at the hearing to support
that hearsay. But if the absence of an express hearsay exception


                                  3
                  WALKER v. SUPERIOR COURT
                  Cantil-Sakauye, C. J., concurring


requires exclusion of this type of hearsay, consistency likely
implicates the exclusion of all other inadmissible hearsay as
well.
      I am concerned that these rulings will prevent the SVP
probable cause hearing from serving its intended purpose, which
I understand to be an efficient screening function to determine
whether a trial is required. Like a probable cause hearing before
a criminal trial, the purpose of a section 6602 hearing is, in
general terms, to permit the court to ensure that there is an
adequate evidentiary foundation for an SVP finding. By
requiring the county to present admissible evidence of any
nonpredicate offenses that form a part of that foundation, and
potentially of any other hearsay found in the evaluation reports,
our decision will convert the probable cause hearing into a
proceeding barely distinguishable from a subsequent trial on the
merits. Although such a hearing can, of course, serve the
screening function, it will do so at the cost of time consuming
and unnecessary efforts, imposing a potentially sizable burden
on counsel and courts that will likely be duplicated at trial.
      It was this concern for the efficient conduct of SVP
probable cause hearings that led the Court of Appeal below to
imply a hearsay exception into section 6602. Although I agree
with my colleagues that we lack legal authority to recognize
such an exception in these circumstances, I am otherwise wholly
sympathetic to the Court of Appeal’s well-articulated concerns.
Our present decision appears to be the beginning of the end for
the time-tested Parker procedures.
     The only solution for this problem is a legislative one. The
Parker procedures have served as a fair and efficient guide to
the conduct of SVP probable cause hearings for more than


                                 4
                  WALKER v. SUPERIOR COURT
                  Cantil-Sakauye, C. J., concurring


20 years. I encourage the Legislature to make the statutory
amendments necessary to preserve those procedures, beginning
with an exception for hearsay contained in the expert evaluation
reports. Even better, I hope the Legislature will reexamine SVP
probable cause hearing procedures and formulate clear
statutory guidelines for the conduct of such hearings. Our
polestar is to implement our Legislature’s intent, but reliable
implementation is difficult when, as in section 6602, there is
little statutory indication of that intent.


                                     CANTIL-SAKAUYE, C. J.




                                 5
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion Walker v. Superior Court
__________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 51 Cal.App.5th 682
Review Granted (unpublished)
Rehearing Granted

__________________________________________________________

Opinion No. S263588
Date Filed: August 30, 2021
__________________________________________________________

Court: Superior
County: San Francisco
Judge: Charles S. Crompton

__________________________________________________________

Counsel:

Erwin F. Fredrich for Petitioner.

Benjamin Salorio, Public Defender (Imperial), and Darren Bean,
Deputy Public Defender, for William Morse as Amicus Curiae on behalf
of Petitioner.

No appearance for Respondent.

Xavier Becerra and Rob Bonta, Attorneys General, Lance E Winters,
Chief Assistant Attorney General, Jeffrey M. Laurence, Assistant
Attorney General, Seth K. Schalit, René A. Chacón and Moona Nandi,
Deputy Attorneys General, for Real Party in Interest.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Erwin F. Fredrich
P.O. Box 471313
San Francisco, CA 94147
(415) 563-8870

Moona Nandi
Deputy Attorney General
455 Golden Gate Avenue
San Francisco, CA 94102
(415) 510-3829